Appeal from an order of the Supreme Court, Onondaga County (Donald *1062A. Greenwood, J.), entered May 24, 2005 in a breach of contract action. The order granted defendant’s motion for summary judgment dismissing the complaint and awarding defendant judgment on the counterclaim and denied plaintiffs’ cross motion for summary judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., RJ., Scudder, Kehoe, Smith and Pine, JJ.